DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 20 December 2021.
Claims 1, 2, 8, 14, 18 have been amended. 
Claims 4, 6, 11, 13, 17, 19 have been canceled.
Claims 1-3, 5, 7-10, 12, 14-16, 18 are currently pending and have been examined.
Claims 1-3, 5, 7-10, 12, 14-16, 18 are rejected.

Response to Arguments
Applicant’s arguments regarding the claim objections for claims 2 and 18 have been fully considered and they are persuasive due to applicant amendments.  The objections in the previous office action are withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that the UBI system helps customer achieve a “safe driver” status in order to qualify for certain auto insurance discounts by affecting certain autonomous vehicle systems in a way that forces the vehicle to perform according to the requirements. The claims improve functionality in a technical field.  The claims recite more than mere instructions to apply the exception using a generic computer component.  Examiner respectfully disagrees.
The claims recite a business solution, not a technical solution.  The purpose of the UBI system is to help driver’s achieve a “Safe driver” status in order to qualify for rewards.  A technical solution is not fully described in the claims.  The claims generally and broadly disclose analyzing driver data, comparing the driver data to “safe driver” driver data, and instructing the adjustment of an autonomous vehicle component (such as applying a brake, steering for the user in difficult driving circumstances, or accelerating for a period of time), and sending a message to the driver that the autonomous feature has been adjusted.  The claims do not technically describe how the analysis is occurring that is different from and an improvement from how an analysis has been done in the past.  Nor do the claims technically disclose in more detail how the UBI system works, such as describing the model system and adding, for example, a feedback loop of a machine learning model that is constantly updating in order to improve the analysis of the driving behaviors of the user and the system/model.  The claims generally disclose analyzing data, comparing data, and sending an action and message without more technical and specific detail of how this UBI system is a technical update from any system used in the past.  The claims needs to describe more of how is the technology specifically analyzing driver’s data, how does the UBI system know when to apply an autonomous feature, when and how does the UBI system know to let the car return to manual/driver driving, etc. 

	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-3, 5, 7-10, 12, 14-16, 18 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-10, 12, 14-16, 18 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 14 is directed to a method comprising a series of steps; Claims 1 and 8 are directed to a system comprising a series of components. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-3, 5, 7-10, 12, 14-16, 18, the independent claims (Claims 1, 8, and 14) are directed, in part, to affecting an autonomous vehicle component to comply with an insurance policy requirement, a library associating an insurance policy with a user; receiving vehicle data indicative of driving habits of a user; determining whether the driving habits comply with at least one factor required by an insurance policy, wherein the at least one factor includes one or more thresholds relating to driving habits defined by the vehicle data, wherein determining whether the driving habits comply with the at least one factor required by the insurance policy includes comparing the driving habits with the one or more thresholds-; adjusting a vehicle component related to the at least one factor to aid in compliance with the insurance policy, wherein the vehicle component is one of a brake, steering, or acceleration component configured to affect the at least one driving behavior factor; and presenting feedback to a driver indicative of the adjusting of the autonomous vehicle component in response to the driving habits failing to comply with the at least one driving behavior factor.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when vehicle data is received and compared to the insurance policy to determine if a user’s driving habits comply with the policy; insurance practice occurs because the system is determining whether a user complies with his insurance policy;  business relations and legal obligations occur when a user is alerted whether he is following his insurance policy with his driving behavior; and managing relationships occur when the system follows rules to compare the driving data to the insurance policy to alert a user if they are not following an insurance policy factor. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “an autonomous vehicle system,” “a memory,” “a controller,” “an autonomous vehicle component,” “a feedback component,” “a usage based insurance system,” and “a vehicle” to perform the claimed steps.  The controller and components in the steps is recited at a high-level generality (i.e., as a generic controller and components performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device/system to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 1-3, 5, 7, 9-10, 12, 15-16, 18 are directed to explaining more about the insurance policy factors and feedback components and autonomous vehicle components.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including insurance, mitigating risk) commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-9, 12, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, II et al. (US 2019/0101914 A1) hereinafter Coleman, in view of Ichikawa et al. (US 2017/0261981 A1) hereinafter Ichikawa.
Claims 1, 8
Coleman discloses the following limitations:
 (Currently Amended) An autonomous vehicle system, comprising: a memory that maintains a library associating an insurance policy with a user; (see at least abstract, [0083] [0027]- [0030] [0033] [0023], [0037]-[0038], [0047] [0049] [0025] [0051] [0059] [0119].  Coleman discloses a driving data analysis computing device and/or system with a memory that contains insurance policy data of a user.).
a controller, coupled to the memory, programmed to receive vehicle data indicative of driving habits of the user; (see at least [0004]-[0006] [0043] [0037]-[0039] [0021]-[0025] [0027]-[0029] [0033] [0083] [0084] [0086] [0103].  Coleman discloses receiving driving data of driving habits of a user.).
determine whether the driving habits comply with at least one factor required by the insurance policy; (see at least [0052]-[0055] [0022] [0086] [0083] [0119] [0103] [0086] [0059] [0027] [0002], [0020], [0022], [0037], [0039], [0065].  Coleman discloses analyzing the road conditions, brake habits, and other driving data.  The driving data is compared to the insurance policy to ensure that safe driving habits are being followed.).
and instruct an adjustment of an autonomous vehicle component associated by the library with the at least one factor to aid in compliance with the insurance policy,  (see at least abstract, [0002] [0018]-[0025] [0037] [0057] [0050] [004]-[0006] [0053]-[0055] [0050] [0083] [0087] [0103] [0105] [0109] [0115] .  Coleman discloses driving datasets are examined to determine whether a particular set of driving data is considered safe.  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.).
wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the driving habits; and   (see at least abstract [0064] [0040] [0076] [0089] [0103] [0109] [0114] [0037] [0057] [0055][0104] [0105] [0115].  Coleman discloses braking events (such as hard braking) is a vehicle component that is analyzed.  Coleman discloses that instructions may be transmitted to the autonomous vehicle and may modify operation of the vehicle (e.g., to improve safety associated with the vehicle.  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented. Therefore, Coleman does disclose the vehicle component analyzed and the output adjusted is hard braking.).
a feedback component configured to present feedback to a driver indicative of activation of the adjustment in response to the driving habits failing to comply with the at least one factor. (see at least abstract, [0023] [0083] [0050] [0086] [0087] [0105] [0109] [0111] [0057] [0055] [0037] [0027] [0028] [0044].  Coleman discloses an unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device or a use or via an on-board vehicle computing system).  If an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.  A notification is transmitted to a user when updating the driving instructions to the autonomous vehicle.).

Coleman discloses the limitations shown above.  Coleman fails to specifically disclose what the notification explains and what autonomous feature is activated.However, Ichikawa discloses the following limitations:
instruct an adjustment of an autonomous vehicle component associated by the library with the at least one factor to aid in compliance with the insurance policy, wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the driving habits; and (see at least   [0011]-[0015] [0038]-[0040] [0026]-[0031] [0044]. [052]-[0054] [0056] [0064] [0067]-[0068] [0072]-[0084] [0077] [0103]-[0105] [0107] [0114]-[0115] [0121]-[0125].   Ichikawa discloses an autonomous driving control device that performs an autonomous driving control of the vehicle.   For example, steering wheels are automatically steered (that is, without the need for the driver to perform a steering operation) so that the vehicle is prevented from going out from its traffic.  The term “autonomous driving control” means a control that does not require the driver of the vehicle to perform any driving operation, such as acceleration, deceleration and steering of the vehicle.  The autonomous driving control device performs any of the steering operation, the accelerator operation and the brake operation which are not primarily done by the driver).  
 a feedback component configured to present feedback to a driver indicative of activation of the adjustment in response to the driving habits failing to comply with the at least one factor.  (see at least Abstract, [0026]-[0028][0107]-[0109] [0145] [0147] [0041].  Ichikawa discloses an autonomous driving control device capable of starting an autonomous driving control without an operation of a driver.  Ichikawa discloses an output part has a control state notification section that notifies the driver that the autonomous driving control is being performed.  Ichikawa discloses a notification device that notifies the driver of the automatic start of the autonomous driving control.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification of Coleman to incorporate the teachings of Ichikawa and specifically disclose the autonomous feature includes a braking, steering, or acceleration and alerting the driver because doing so can reduce the possibility that the driver fails to be aware that the autonomous driving control has been automatically started. (see at least [0145] abstract).  

Claims 2, 9
Coleman/Ichikawa discloses the limitations shown above.  Further, Coleman discloses:
 (Currently Amended) The system of claim 1, wherein the controller is further programmed to identify the autonomous vehicle component based on the insurance policy and the at least one factor, and control the autonomous vehicle component to affect compliance with the at least one factor responsive to the identification.   (see at least [0064] [00040] [0076] [0089] [0103] [0109] [0114]  [0023] [0083] [0050] [0087] [0105] [0109] [0111] [0057] [0027] [0028] [0044] [0032] [0041] [0052] [0085].  Coleman discloses an unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device or a use or via an on-board vehicle computing system).  If an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.  A notification is transmitted to a user when updating the driving instructions to the autonomous vehicle.).  Coleman discloses braking events (such as hard braking) is a vehicle component that is analyzed.).

Claims 5, 12, 18
Coleman/Ichikawa discloses the limitations shown above.  Further, Coleman discloses:
 (Previously Presented) The system of claim 1, wherein the feedback component provides at least one of a visual, audible, or haptic alert.  (see at least [0027] [0028] [0044] [0057] [0037] [0044] [0055] [0066] [0086].  Coleman discloses the system may include a speaker for providing audio output and a video display device for providing textual, audiovisual, and a graphical output to the user.  An unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device of a user or via an onboard vehicle computing system).).

Ichikawa further explains/discloses the following limitations:
The system of   (see at least [0087] [0145] [0107] [0108] [0087] [0026] [0027].  Ichikawa discloses a notification device that notifies the driver of the automatic start of the autonomous driving control.  Ichikawa discloses the output part displays the threshold used in the determination of whether or not to switch from the autonomous driving control to the manual driving calculated by the calculation part on a display of the HMI (i.e., visual alert).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification of Coleman/Ichikawa to incorporate the teachings of Ichikawa and specifically disclose that the alert is a visual, audible, or haptic alert because doing so can reduce the possibility that the driver fails to be aware that the autonomous driving control has been automatically started. (see at least [0145] abstract).  

Claim 7
Coleman/Ichikawa discloses the limitations shown above.  Further, Coleman discloses:
 (Previously Presented) The system of claim 1, wherein the at least one factor includes one or more thresholds relating to driving habits defined by the vehicle data, wherein determining whether the driving habits comply with the at least one factor required by the insurance policy includes comparing the driving habits with the one or more thresholds.   (see at least [0114] [0053]-[0055] [0057] [0083]-[0086] [0114].  Coleman discloses generating a safety score with the received driving data to determine whether it is considered safe or unsafe (e.g., score at or above threshold may be safe, while score below threshold may be considered unsafe).)  The data evaluation and safety output server may receive data for the comparison from insurance policy information and driving behaviors.).

Claim 14
Coleman discloses the following limitations:
 A method for affecting an autonomous vehicle component to comply with an insurance policy requirement, (see at least abstract, [0083] [0027]- [0030] [0033] [0023], [0037]-[0038], [0047] [0049] [0025] [0051] [0059] [0119] [0004]-[0006] [0087] [0105] [0109] [0111] [0057] [0037] [0044].  Coleman discloses a driving data analysis computing device and/or system with a memory that contains insurance policy data of a user.  If an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.).
comprising: receiving vehicle data indicative of driving habits of a user; (see at least [0004]-[0006] [0043] [0037]-[0039] [0021]-[0025] [0027]-[0029] [0033] [0083] [0084] [0086] [0103].  Coleman discloses receiving driving data of driving habits of a user.).
 determining whether the driving habits comply with at least one factor required by an insurance policy, (see at least [0052]-[0055] [0022] [0086] [0083] [0119] [0103] [0086] [0059] [0027] [0002], [0020], [0022], [0037], [0039], [0065].  Coleman discloses analyzing the road conditions, brake habits, and other driving data.  The driving data is compared to the insurance policy to ensure that safe driving habits are being followed.).
wherein the at least one factor includes one or more thresholds relating to driving habits defined by the vehicle data, wherein determining whether the driving habits comply with the at least one factor required by the insurance policy includes comparing the driving habits with the one or more thresholds-; (see at least [0114] [0053]-[0055] [0057] [0083]-[0086][0109] [0114].  Coleman discloses generating a safety score with the received driving data to determine whether it is considered safe or unsafe (e.g., score at or above threshold may be safe, while score below threshold may be considered unsafe).)  The data evaluation and safety output server may receive data for the comparison from insurance policy information and driving behaviors.).
adjusting an autonomous vehicle component related to the at least one factor to aid in compliance with the insurance policy, (see at least abstract, [0002] [0018]-[0025] [0037] [0057] [0050] [004]-[0006] [0053]-[0055] [0050] [0083] [0087] [0103] [0105] [0109] [0115] .  Coleman discloses driving datasets are examined to determine whether a particular set of driving data is considered safe.  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.).
wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the at least one driving behavior factor; and (see at least abstract [0064] [0040] [0076] [0089] [0103] [0109] [0114] [0037] [0057] [0055][0104] [0105] [0115].  Coleman discloses braking events (such as hard braking) is a vehicle component that is analyzed.  Coleman discloses that instructions may be transmitted to the autonomous vehicle and may modify operation of the vehicle (e.g., to improve safety associated with the vehicle.  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented. Therefore, Coleman does disclose the vehicle component analyzed and the output adjusted is hard braking.).
presenting feedback to a driver indicative of the adjusting of the autonomous vehicle component in response to the driving habits failing to comply with the at least one driving behavior factor.  (see at least abstract, [0023] [0083] [0050] [0086] [0087] [0105] [0109] [0111] [0057] [0055] [0037] [0027] [0028] [0044].  Coleman discloses an unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device or a use or via an on-board vehicle computing system).  If an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.  A notification is transmitted to a user when updating the driving instructions to the autonomous vehicle.).

Coleman discloses the limitations shown above.  Coleman fails to specifically disclose what the notification explains and what autonomous feature is activated.However, Ichikawa discloses the following limitations:
adjusting an autonomous vehicle component related to the at least one factor to aid in compliance with the insurance policy, wherein the autonomous vehicle component is one of a brake, steering, or acceleration component configured to affect the at least one driving behavior factor; and(see at least   [0011]-[0015] [0038]-[0040] [0026]-[0031] [0044]. [052]-[0054] [0056] [0064] [0067]-[0068] [0072]-[0084] [0077] [0103]-[0105] [0107] [0114]-[0115] [0121]-[0125].   Ichikawa discloses an autonomous driving control device that performs an autonomous driving control of the vehicle.   For example, steering wheels are automatically steered (that is, without the need for the driver to perform a steering operation) so that the vehicle is prevented from going out from its traffic.  The term “autonomous driving control” means a control that does not require the driver of the vehicle to perform any driving operation, such as acceleration, deceleration and steering of the vehicle.  The autonomous driving control device performs any of the steering operation, the accelerator operation and the brake operation which are not primarily done by the driver).  
 presenting feedback to a driver indicative of the adjusting of the autonomous vehicle component in response to the driving habits failing to comply with the at least one driving behavior factor.   (see at least Abstract, [0026]-[0028][0107]-[0109] [0145] [0147] [0041].  Ichikawa discloses an autonomous driving control device capable of starting an autonomous driving control without an operation of a driver.  Ichikawa discloses an output part has a control state notification section that notifies the driver that the autonomous driving control is being performed.  Ichikawa discloses a notification device that notifies the driver of the automatic start of the autonomous driving control.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification of Coleman to incorporate the teachings of Ichikawa and specifically disclose the autonomous feature includes a braking, steering, or acceleration and alerting the driver because doing so can reduce the possibility that the driver fails to be aware that the autonomous driving control has been automatically started. (see at least [0145] abstract).  

Claim 15
Coleman/Ichikawa discloses the limitations shown above.  Further, Coleman discloses:
 (Previously Presented) The method of claim 14, further comprising determining the autonomous vehicle component based on the insurance policy.   (see at least [0052]-[0055] [0022] [0086] [0083] [0119] [0103] [0086] [0059] [0027] [0020], [0022], [0039], [0065] abstract, [0002] [0004]-[0006] [0018]-[0025] [0037] [0057] [0050] [0083] [0087] [0105] [0109] [0115] [0064] [0040] [0076] [0089] [0103] [0109] [0114]  [0023] [0050] [0111] [0057] [0027] [0028] [0044] [0032] [0041] [0052] [0085].  Coleman discloses analyzing the road conditions, brake habits, and other driving data.  The driving data is compared to the insurance policy to ensure that safe driving habits are being followed.  Coleman discloses driving datasets are examined to determine whether a particular set of driving data is considered safe (based on the insurance policy).  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.).

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman II, et al. (US 2019/0101914 A1) hereinafter Coleman, in view of Ichikawa et al. (US 2017/0261981 A1) hereinafter Ichikawa, in view of Konrardy et al. (US 9,754,325 B1) hereinafter Konrardy.
Claims 3, 10, 16
Coleman/Ichikawa disclose the limitations shown above.  Coleman/Ichikawa fail to specifically disclose a reward by following the insurance policy factors. Though, Konrardy discloses the following limitations:
 (Original) The system of claim 1, wherein one of the at least one factor is associated with a reward to users, and the controller is further configured to determine whether the insurance policy includes the at least one factor associated with the reward.  (see at least column 3 lines 16-43; column 4 lines 1-24; column 1 line 66-column 2 line 34). Konrardy discloses determine an insurance-based risk associated with the autonomous or semi-autonomous functionality based upon analysis of the virtual log of actual driving performance of the autonomous or semi-autonomous functionality, determine an adjustment to the insurance policy based upon the determined insurance-based risk associated with the autonomous or semi-autonomous functionality, and/or cause the adjustment to the insurance policy to be implemented. The adjustment to the insurance policy may include one or more of generating, updating, or adjusting one or more of the following: a premium, a rate, a discount, a reward, a deductible, or a limit.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output of Coleman/Ichikawa to incorporate the teachings of Konrardy and disclose determining whether an insurance policy includes at least one factor associated with a reward because doing so would adjust a user’s insurance policy based on allowing the vehicle to be automatically updated.  This may encourage users to use the autonomous and analyzing features to be a safe driver (see at least Konrardy column 3 lines 16-43; column 4 lines 1-21; column 1 line 66-column 2 line 34).  


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,803,525.  Augustine discloses systems and methods for analyzing a driver's use of autonomous vehicle features and/or the driver's maintenance of the autonomous vehicle. The driver may also be taught certain driving skills by enabling vehicle teaching features. The driver's response to these teaching features may be monitored, and a reward or recommendation may be generated and provided to the driver based on the driver's response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691